107 Ga. App. 172 (1962)
129 S.E.2d 388
TATUM et al.
v.
PRUITT.
39738.
Court of Appeals of Georgia.
Decided September 20, 1962.
Rehearing Denied December 18, 1962.
*174 William A. Ingram, for plaintiff in error.
Cullins & Lancaster, J. R. Cullins, Ben Lancaster, contra.
EBERHARDT, Judge.
We can find nothing in the evidence to support a finding of gross negligence against the Tatums. The only act of negligence supported, as we see it, is a possible exceeding of the city speed limit. That alone is not enough. Southern R. Co. v. Davis, 132 Ga. 812, 817 (65 S.E. 131); Peavy v. Peavy, 36 Ga. App. 202, 205 (136 S.E. 96); Hopkins v. Sipe, 58 Ga. App. 511, 513 (199 S.E. 246); Fletcher v. Abbott, 92 Ga. App. 364, 370 (88 SE2d 445) (dissenting opinion).
Accordingly, the trial court erred in denying the motion for judgment non obstante veredicto and the judgment is reversed with direction that a judgment non obstante veredicto be granted as to plaintiffs in error.
Judgment reversed with direction. Carlisle, P. J., and Russell, J., concur.